DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are pending in this application and were examined on their merits.

With this action, the Non-Final Action mailed 06/03/2022 is withdrawn in view of the New Rejections herein.

The rejection of Claims 1, 3, 5, 6, 7, 8, 10 14, 16, 17 and 19 under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2012), and Everly et al. (2009), has been withdrawn in view of the new rejections herein.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the above rejections have been fully considered and are persuasive.  
The rejections have been withdrawn.  However, a new grounds for rejection is set forth below and the arguments filed 04/29/2022 will be addressed insofar as they apply to the presently cited prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2002), cited in the IDS, Everly et al. (2009), and Vaidyanathan et al. (2001). 

Wynne et al. teaches a method comprising:
 providing a sample (aliquot) containing multiple known microbes (gram-negative Y. rohdei) (Pg. 9364, Column 2, Lines 22-23 and Pg. 6365, Column 1, Lines 1-3);
disrupting/lysing the microbes in the sample (aliquot) with formic acid to form a fluid cellular extract comprising one or more intact, soluble proteins (Pg. 9634, Column 2, Lines 19-21 and Pg. 9635, Column 1, Lines 1-3); 
separating a soluble protein fraction (supernatant solution) from an insoluble protein fraction present in the fluid cellular extract (Pg. 9634, Column 2, Lines 21-23);
performing a first mass spectrometric step/"top-down” (MALDI-TOF-MS, see Fagerquist, Pg. 127, Abstract), acquiring/detecting one or more mass spectra representative of the one or more intact, soluble proteins in the sample (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11);
comparing the mass spectrometric data for the detected at least one protein from step b) to protein information contained in a reference database of known microbes (Pg. 9635, Column 1, Lines 31 -33);
identifying at least one microbe to the genus/species level based on at least one match between the mass spectrometric data and the protein information contained in the reference database (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11);
performing a second targeted, mass spectrometry step/"top-down” (Liquid Chromatography-MS/MS), comprising selecting one or more precursor ions
from the one or more ionized characterizing proteins and fragmenting the one or more precursor ions by fragmentation means to produce a plurality of product ions which are compared to a database of known molecular weights of microbial proteins and allows for a limited number of amino acid substitutions and post-translational modifications (Pg. 9635, Column 1, Lines 12-30).
wherein the identity of the microbe is used to limit the search of the database to detect and identify the proteins from the microbe indicative of genus/species/strain (phylogenetic) (Pg. 9635, Column 1, Lines 46-53 and Column 2, Lines 1-18 and Pg. 9637, Table 1).
Wynne et al. suggests the use of the method for the identification of unknown organisms (Pg. 9637, Column 2, Lines 13-25).

Wynne et al. did not teach a method wherein the microbes were unknown, or wherein the first top-down analytical method is used to obtain molecular weight information corresponding to the intact soluble proteins, 
and automatically comparing the obtained molecular weight information to a reference database of known microbes to identify the unknown microbe to the genus-species level,
wherein based on the identified genus-species level of the microbe from step c),
automatically (i) selecting a second top-down analytical method from a list of pre-
defined analytical methods,
wherein neither the first top-down analytical method or the second top-down analytical method includes MALDI-TOF mass spectrometry (other than) and does not involve chemical or enzymatic digestion of proteins prior to performing mass spectrometry, 
or determining if one or more characterizing proteins selected from the group consisting of:  adhesion proteins, invasion proteins, motility/chemotaxis proteins, toxins, antiphagocytic proteins, proteins involved in suppressing immune response, and/or proteins indicative of antimicrobial resistance, antimicrobial susceptibility, and/or virulence of the identified microbe is present in the sample, as required by Claims 1, 7 and 14.

Verberkmoes et al. teaches a method, comprising:  providing a sample (aliquot)
containing multiple known microbes (gram-negative S. oneidensis) (Pg. 240, Column 2,
Lines 48-50 and Pg. 241, Fig. 1);
disrupting the microbes in the sample (aliquot) without chemical or enzymatic
digestion (lysis by sonication) to form a fluid extract (Pg. 240, Column 2, Lines 50-54
and Pg. 241, Fig. 1);
separating a soluble, intact protein fraction from an insoluble protein fraction present in the fluid extract and preparing a solution of the soluble protein fraction (Pg. 240, Column 2, Lines 55-62 and Pg. 41, Column 1, Lines 1-8 and Fig. 1);
ionizing a stream or flow of solution of the soluble protein fraction separated by liquid chromatography (FPLC) to form one or more ionized proteins by electrospray ionization (ES) (Pg. 242, Column 1, Lines 55-62 and Column 2, Lines 1-9 and Pg. 248, Fig. 6 and Pg. 241, Column 1, Lines 31-34 and Column 2, Lines 10-12);
analyzing the one or more ionized, intact soluble proteins with a mass spectrometer wherein the analyzing comprises:  in a first top-down, mass spectrometric step (ES-FTIR-MS), acquiring mass spectra representative of the intact soluble proteins in the sample (Pg. 245, Fig. 3a);
determining molecular weights for the intact, soluble proteins from the acquired mass spectra (Pg. 245, Fig. 3b);
and comparing the obtained molecular weight information to reference database molecular weight information thereby identifying the intact, soluble proteins (Pg. 242, Column 2, Lines 50-51 and Pg. 246, Table 2).

Beaulieu et al. teaches a method of characterizing at least one microorganism from a sample, comprising the identification of the at least one microorganism and the determination of potential resistance to at least one antimicrobial and virulence factor is implemented by mass spectrometry using proteins as markers thereof (Translation, Pg. 77, Claim 1);
wherein the mass spectrometry is tandem mass spectrometry (MS/MS) (Translation, Pg. 77, Claim 2);
and wherein the MS identification step can be implemented with a raw sample electrospray (ES) intact protein source either without prior chromatographic separation, citing Vaidyanathan et al. or after chromatographic separation, citing Everly et al. (Pg. 8, Lines 20-22).

Everly et al. further teaches a method for candidate biomarker discovery and strain level pathogen characterization using LC/MS of intact proteins (Pg. 152, Title and Abstract).

Vaidyanathan et al. teaches the use of whole cell suspensions in ES-MS without chromatographic separation (Pg. 4134, Abstract) and suggests the measurement of larger intact macromolecules such as proteins enabling a wider scope for the application of mass spectrometry within the rapid characterization of complex biological systems (Pg. 4134, Column 2, Lines 15-19) and that ES-MS has been used for protein analysis (Pg. 4134, Column 2, Lines 30-32).

With regard to Claims 1, 7 and 14, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the instant invention to modify the
method of Wynne et al. for the mass spectroscopic characterization of a known bacteria
to apply the method to the identification and characterization of unknown microbes because the reference specifically suggests the method as having applicability in the identification and characterization of unknown microorganisms.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to detect, identify and characterize unknown microorganisms.  There would have been a reasonable expectation of success in making this modification because Wynne et al. expressly suggests the use of the method for the identification of unknown organisms.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to combine the top-down mass spectrometric method of Wynne et al. for characterizing and identifying known microbes with the top-down mass spectrometric method of Beaulieu et al., Everly et al. and Vaidyanathan et al. of identifying and characterizing microbes by determining whether one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample because this is no more than the combining of prior art elements (analysis of microbial proteins) according to known methods (top-down microbial protein analysis methods) to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to identify and characterize microbes on a multifactor basis.  
There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, top-down mass spectroscopic analysis of microbial proteins.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the top-down method of Wynne et al.,
Beaulieu et al., Everly et al. and Vaidyanathan et al. for characterizing and identifying unknown microbes with mass spectrometry and comprising a first mass spectrometric step/'top-down” analytical method (MALDI-TOF MS) by substituting the first mass
spectrometric step/"top-down” analytical method (ES-RTIR-MS) of identifying and
characterizing microbes as taught by Verberkmoes et al. for the first mass spectrometric step/'top-down” analytical method (MALDI-TOF MS) because this is no more
than the simple substitution of one known element (ES-FTIR-MS first top-down analytical method) for another (MALDI-TOF MS first top-down analytical method).to obtain predictable results (analysis of intact, soluble proteins from microbes).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution based on the availability of mass-spectrometric equipment and artisan preference.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to top-down methods of characterizing and identifying microbes by mass spectrometry.

With regard to the limitation that steps c) of Claims 1, 7 and 14 are performed automatically, the automation of previously manual activities is not inventive.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate by-hand performance of the method steps.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.

With regard to Claims 3, 8 and 19, wherein the first, top-down analytical method incorporates or includes direct infusion of the mixture into an electrospray (ES) apparatus without chromatographic separation, Bealieu et al. teaches a mass
spectrometric step/"top-down” analytical method (MS) identification step can be implemented with a raw sample electrospray source without prior chromatographic separation, citing Vaidyanathan et al. (Pg. 8, Lines 20-22).    Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate an unnecessary chromatographic separation step.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.



With regard to Claims 9 and 20, wherein the second, top-down analytical method incorporates chromatographic separation of proteins prior to introducing said proteins  into an electrospray (ES) apparatus, Bealieu et al. teaches a first mass spectrometric step/"top-down” analytical method (MS) identification step can be implemented with a raw sample electrospray protein source after chromatographic separation, citing Everly et al. (Pg. 8, Lines 20-22).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate desired protein elements from undesired components in the sample mixture.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.

With regard to Claims 5, 13 and 16, wherein the first and second top-down analytical methods are performed using the same mass spectrometer, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that there are only a finite number of ways to conduct the performance of the first and second top-down mass spectrometric analytical methods.  Either on the same or different mass spectrometers.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate the need for an additional mass spectrometer.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.
With regard to Claims 6, 10 and 17, wherein one or both of the first, top-down analytical method and the second, top-down analytical method comprises:  ionizing intact proteins to form ionized proteins;
and analyzing the ionized proteins using mass spectrometry, wherein analyzing
comprises:
(i) in a first mass spectrometry step, acquiring one or more mass spectra
representative of one or more of the ionized proteins;
(ii) determining molecular weights for the one or more ionized proteins from the
one or more mass spectra;
(iii) using the determined molecular weights of the one or more ionized proteins
to search a first database containing molecular weights of known microbial proteins, and
selecting a subset of candidate microbes from the first database;
(iv) in a second mass spectrometry step, selecting one or more precursor ions
from the one or more ionized proteins and fragmenting the one or more precursor ions
by fragmentation means to produce a plurality of product ions; and
(v) using respective mass-to-charge ratios (m/z) of the plurality of product ions to
search a second database containing molecular weights of known microbial proteins
and at least one of:  product ion m/z values; amino acid sequence; 
or post-translational modification information of said known microbial proteins, wherein the subset of candidate microbes from the first database is used to limit a search of the second database;

Wynne et al., as modified by Verberkmoes et al. teaches a first, top-down analytical method (ES-FTICR-MS) comprises:  ionizing intact proteins to form ionized proteins; and analyzing the ionized proteins using mass spectrometry, wherein analyzing comprises:  (i) in a first mass spectrometry step, acquiring one or more mass spectra representative of one or more of the ionized proteins and (ii) determining molecular weights for the one or more ionized proteins from the one or more mass spectra (Pg. 252, Column 1, Lines 1-35) and (iii) using the determined molecular weights of the one or more ionized proteins to search a first database containing molecular weights of known microbial proteins (Pg. 242, Column 1, Lines 50-51).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et al. in view of  Verberkmoes et al. of determining the molecular weights of unknown ionized proteins by searching a database containing known molecular weights of known microbial proteins for the molecular weights of the unknown ionized proteins and selecting a subset of candidate microbes from the first database because this would provide a basis for the identification of those unknowns based on protein similarities with known microbes.  

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to identify potential microbes that the unknown microbe sample could be. 

 There would have been a reasonable expectation of success in making this modification because Wynne et al. and Verberkmoes et al. are both drawn to the characterization and identification of known microbes based on top-down proteomic analysis and because Wynne et al. suggests the use of the method for the identification of unknown organisms.

With regard to the second mass spectrometry step, Wynne et al. teaches performing a second targeted, mass spectrometry step/"top-down” (Liquid Chromatography-MS/MS), comprising selecting one or more precursor ions
from the one or more ionized proteins and fragmenting the one or more precursor ions
by fragmentation means to produce a plurality of product ions which are compared to a 
database of known molecular weights of microbial proteins and allows for a limited number of amino acid substitutions and post-translational modifications (Pg. 9635, Column 1, Lines 12-30).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et al. in view of  Verberkmoes et al. to use the selected subset of candidate microbes from the first database to limit the search of the second database because this would further reduce the amount of potential candidate microbes based on two rounds of selection.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to quickly identify potential microbes that the unknown microbe sample could be.  
There would have been a reasonable expectation of success in making this modification because Wynne et al. and Verberkmoes et al. are both drawn to the characterization and identification of known microbes based on top-down proteomic analysis and because Wynne et al. suggests the use of the method for the identification of unknown organisms.

Claims 21-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and in view of Verberkmoes et al. (2002), cited in the IDS, Everly et al. (2009) and Vaidyanathan et al. (2001), and further in view of Ho et al. (2003) and Lu et al. (2010), both of record.

 The teachings of Wynne et al., Beaulieu et al., Verberkmoes et al., Every et al. and Vaidyanathan et al. were discussed above.

None of the above references taught a method wherein steps b)-c) were
performed in less than 10 minutes, as required by Claims 21, 23 and 25;
or wherein step d) is performed in less than 15 minutes, as required by
Claims 22, 24 and 26.

Ho et al. teaches a method wherein ESI-MS of an intact protein (hemoglobin) has
an analysis time of 3 minutes per sample and is easily automated (Pg. 10, Column 1,
Lines 35-47), and reading on Claims 1, 7 and 14, step b).
Lu et al. teaches a protein structure search database which can be
(automatically) searched by a single computer in 2 minutes or in a cluster of
computers in 20 seconds (Pg. 1, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et a/., Beaulieu et al., Verberkmoes et al., Every et al. and Vaidyanathan et al. for performing a first, top-down mass spectrometry method (ES-FTIR-MS) to detect and obtain molecular weight information for intact, soluble proteins, automatically comparing the molecular weight information for the detected intact, soluble protein to protein molecular weight information in a reference database of known microbes to the genus-species level and based on the identification/matching of the microbe, automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods, to perform the targeted ES-FTIR-MS, automatic comparison of obtained data to a reference database of proteins indicative of antimicrobial resistance and/or virulence is present in the sample in less than 10 minutes and automatically selecting a second, top-down analytical method from a list of pre-defined analytical methods (database) in less than 15 minutes, because Ho et al. teaches that ES-MS can be performed in 3 minutes per sample and Lu et al. teaches that a computer can search a database in 2 minutes.
Therefore, a reasonable time for performing the steps of Claims 1, 7 and 14, steps b)-d) would be 5 minutes.  


Those of ordinary skill in the art would have been motivated to make this combination in order to obtain the desired data in the shortest time possible.  There would have been a reasonable expectation of success in making this combination because both the combined prior art and Ho et a/. are drawn to ES-MS and because the automatic performance of steps such as searching a database for comparing obtained data and making a selection based upon such a comparison are known to be performed in several minutes or less, depending on the amount of computers applied to the task.

Response to Arguments

Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 

The Applicant cites the co-filed Declaration by the Inventor (as the person of ordinary skill in the art) explaining the teachings and disclosure of the cited prior art as understood by those of ordinary skill in the art (Remarks, Pgs. 11-14).

This is not found to be persuasive for the following reasons, the Examiner addressed the co-filed Declaration in the Office Action mailed June 3, 2022 and provided reasoning as to why it was not found to be persuasive. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636